Citation Nr: 1113920	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to an effective date prior to March 5, 2002, for the grant of service connection for atopic dermatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  On March 5, 2002, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a skin condition.

2.  The first evidence of a diagnosed skin condition is dated in March 1971.


CONCLUSION OF LAW

The criteria for an effective date prior to March 5, 2002 for a grant of service connection for atopic dermatitis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A July 2006 letter satisfied the duty to notify provisions for the Veteran's underlying service connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in that July 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was not notified of the specific regulations pertinent to earlier effective dates, the filing of a notice of disagreement with the initially assigned rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice; any defect as to notice is nonprejudicial.  See id. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran did not indicate, and the record does not reflect, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  September 2006 fee-based and June 2008 VA skin examinations had previously been conducted; the determination of an effective date relies on the evidence of record, so no additional VA examinations or opinions were required.  38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran's original claim for service connection for a skin condition was received by the RO in February 1971, and was denied in April 1971.  Service connection was also denied on the merits in June 1980, July 1982, and August 1984.  Finally, the Veteran sought to reopen his claim in January 1990; this request was administratively denied in March 1990.  

The Veteran again filed a claim to reopen the issue of entitlement to service connection for a skin condition in March 2002; the Board reopened the issue in its June 2006 decision, and service connection was ultimately granted in a February 2007 rating decision.  The effective date assigned was March 5, 2002, the date the Veteran's most recent claim to reopen was received.  The Veteran essentially contends that the effective date should be in February 1971 when his first claim for service connection was filed.

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).

As noted above, the RO concluded that March 5, 2002, was the appropriate effective date for grant of service connection for atopic dermatitis, because the Veteran's claim to reopen the issue of entitlement to service connection for a skin condition was received by the RO on March 5, 2002.  There is no correspondence in the claims file, or any other document which could be considered correspondence or a claim, received by the RO after the March 1990 administrative denial letter, and prior to the Veteran's March 5, 2002 claim.  

Thus, the remaining question is whether entitlement arose prior to March 5, 2002.  The evidence of record reflects that a diagnosed skin condition was first noted at the March 1971 VA examination.  At that time, clinical examination of the skin showed minimal onychomycosis of the left index finger, minimal scaling along the dorsal edge of the plantar and palmar surfaces of the bilateral hands, and residual dermatitis below the external left lower lid and upper face.  As the Veteran's claim was received by VA on March 5, 2002, and the date entitlement arose was in March 1971, the proper effective date for the award of service connection for atopic dermatitis is March 5, 2002.  38 C.F.R. § 3.400.  

The Veteran argued in his June 2008 substantive appeal that because his skin disability first manifested within one year of discharge, service connection should have been in effect from that time.  However, the list of chronic diseases for which service connection may be granted if manifest within one year of service separation does not include any of the skin conditions shown in the record.  38 C.F.R. §§ 3.307, 3.309 (a) (2010).  Even if it were, an earlier effective date cannot be awarded on that basis, as the Veteran's 1971 claim was final when he did not appeal the April 1971 rating decision. 

In order for a claimant to successfully establish a valid motion of clear and unmistakable error (CUE) in a final rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  

The Veteran's March 2007 statement asserted that "[t]here may even be CUE in the earliest (sic) decisions/denials."  Other than arguing that CUE existed in one or more of the prior final denials of his claim for service connection, the statement does not plead the existence of CUE in the original April 1971 rating decision denying his claim, or in any of the subsequent "decisions/denials," with any specificity.  Indeed, it does not even identify the specific rating decision(s) in which he alleges that CUE was committed.  The Board finds that the Veteran has not adequately alleged CUE in the unappealed April 1971, June 1980, July 1982, August 1984, and/or March 1990 decisions, or in the May 1981 Board decision.  See 38 C.F.R. §§ 3.105, 3.400.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an earlier effective date for the grant of service connection for atopic dermatitis is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

An earlier effective date for the grant of service connection for atopic dermatitis is denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


